              Case 18-06185-jw                         Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55                     Desc Main
                                                                      Document     Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Angel Zapata                                                                                   Check if this is a modified plan, and
                              First Name            Middle Name             Last Name                                  list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 18-06185
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$2,357.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55                     Desc Main
                                                                      Document     Page 2 of 7
 Debtor                Angel Zapata                                                               Case number

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                         Collateral
 Dovenmuehle/ameris Ban                                                   174 Calm Water Way Summerville, SC 29486 Berkeley County
                                                                          4BR, 2.5 BA Home on .25 acre lot
Insert additional claims as needed.



                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.


District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55                         Desc Main
                                                                      Document     Page 3 of 7
 Debtor                Angel Zapata                                                                   Case number

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                         recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                         creditors as needed.


District of South Carolina
Effective December 1, 2017                                                        Chapter 13 Plan                                                   Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55                         Desc Main
                                                                      Document     Page 4 of 7
 Debtor                Angel Zapata                                                                   Case number

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                         directly to the creditor.

                           c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                         obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                         of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                         order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.
District of South Carolina
Effective December 1, 2017                                                        Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55              Desc Main
                                                                      Document     Page 5 of 7
 Debtor                Angel Zapata                                                                    Case number


 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Part 1 of the chapter 13 form plan indicates that all objection to the confirmation of the plan must be filed no
later than 7 days before the date of the hearing on confirmation, unless other wise ordered. In Operating Order
18-04, Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in cases
before him shall be filed with the Court no later than 21 days after the date of service of the plan. Therefore, all
objections to the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days
after the date of service of this plan.


 IN RE:                                                                               CASE NO:
                                                                                      CHAPTER: 13

              Angel Zapata

                                                                        DEBTOR(S) DEBTORS’ STATEMENT
                                                                                  IN SUPPORT OF CONFIRMATION



In connection with the plan dated 12/5/2018                             , the debtor(s) hereby state that they understand the following:

             (1) The obligations set forth in the plan, including the amount, method, and timing of payments made to the
             trustee and/or directly to creditors;

             (2) The consequences of any default under the plan including the direct payments to creditors; and

             (3) That debtor(s) may not agree to sell property, or sell property, employ professionals, or incur debt (including
             modification of debt) during the term of the plan without the advance authorization of the Bankruptcy Court.

      Date December 5, 2018                                                           By: /s/ Angel Zapata
                                                                                          Debtor


 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Angel Zapata                                                           X
       Angel Zapata                                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            December 5, 2018                                           Executed on

 X     /s/ Paul Owen                                                              Date     December 5, 2018
       Paul Owen 05753
       Signature of Attorney for debtor DCID#

District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55         Desc Main
                                                                      Document     Page 6 of 7
 Debtor                Angel Zapata                                                              Case number


By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.



                                                                PROOF OF SERVICE BY MAIL

I,   Sharon Jackson   , declare that I am a resident of or employed in the County of Orangeburg , State of South
Carolina . My address is 296 Green St., Orangeburg, SC . I am over the age of eighteen years of age and am not
a party to this case.

On December 5, 2018, I served the Chapter 13 Plan on the parties listed below, by placing true and correct copies
thereof enclosed in a sealed envelope with postage thereon fully prepaid, in the United States Mail
at Orangeburg, SC addressed as follows:
 AAFES
 Attention: Bankruptcy
 Po Box 650060
 Dallas, TX 75265
 Affirm Inc
 Affirm Incorporated
 Po Box 720
 San Francisco, CA 94104
 Amex
 Correspondence/Bankruptcy
 Po Box 981540
 El Paso, TX 79998
 Barclays Bank Delaware
 Attn: Correspondence
 Po Box 8801
 Wilmington, DE 19899
 Bk Of Amer
 Po Box 982238
 El Paso, TX 79998
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Chase Card Services
 Correspondence Dept
 Po Box 15298
 Wilmington, DE 19850
 Citibank/The Home Depot
 Attn: Recovery/Centralized Bankruptcy
 Po Box 790034
 St Louis, MO 63179
 Citicards
 Citicorp Credit Services/Attn: Centraliz
 Po Box 790040
 Saint Louis, MO 63179
 Credit One Bank
 Po Box 98872
 Las Vegas, NV 89193
 Discover Financial
 Po Box 3025
 New Albany, OH 43054
 Discover Personal Loan
District of South Carolina
Effective December 1, 2017                                                     Chapter 13 Plan                                     Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             Case 18-06185-jw                          Doc 5         Filed 12/05/18 Entered 12/05/18 15:25:55        Desc Main
                                                                      Document     Page 7 of 7
 Debtor                Angel Zapata                                                                    Case number

 Attn: Bankruptcy
 Po Box 30954
 Salt Lake City, UT 84130
 Dovenmuehle/ameris Ban
 1800 Parkway Pl Se Ste 8
 Marietta, GA 30067
 Internal Revenue Service
 Attn: Insolvency
 1835 Assembly St., 6th Floor
 Columbia, SC 29201
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 LendingClub
 Attn: Bankruptcy
 71 Stevenson St, Ste 1000
 San Francisco, CA 94105
 South Carolina Dept. of Revenue
 PO Box 12265
 Columbia, SC 29211
 Syncb/Toys "R" Us
 Attn: Bankruptcy
 Po Box 965004
 Orlando, FL 32896


I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was executed
on December 5, 2018.

   /s/ Sharon Jackson
 Signature

Sworn and subscribed to before me this                               5th   day of    December         , 2018.


                                                                                    /s/ Paul W. Owen, Jr.
                                                                                Notary Public




District of South Carolina
Effective December 1, 2017                                                          Chapter 13 Plan                              Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
